Electronically Filed
                                                         Supreme Court
                                                         SCPR-14-0000827
                                                         02-JUN-2014
                                                         11:20 AM
                           SCPR-14-0000827


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             IN RE DESTINY CHU-LING CHEN, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Destiny Chu-Ling

Chen’s petition to resign and surrender her license to practice

law in the State of Hawai'i, filed pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai'i (RSCH), and of
the affidavits and exhibits in support thereof, 

           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Destiny Chu-Ling Chen, attorney number 5150,

from the roll of attorneys of the State of Hawai'i, effective
with the filing of this order.

           DATED:   Honolulu, Hawai'i, June 2, 2014.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson